Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 18, 2014

The Court of Appeals hereby passes the following order:

A15A0585. JARCAROL CHAMBERS v. ALAN CARTER, WARDEN.

      Jarcarol Chambers was convicted of cruelty to children, and his conviction was
affirmed on appeal. See Chambers v. State, 313 Ga. App. 39 (720 SE2d 358) (2011).
He subsequently filed a petition for a writ of habeas corpus. After the superior court
denied his petition, Chambers appealed to this Court. The Supreme Court, however,
has appellate jurisdiction over all cases involving habeas corpus. See Ga. Const. of
1983, Art. VI, Sec. VI, Par. III (4). This appeal is therefore TRANSFERRED to the
Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            11/18/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.